UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ironclad Managed Risk Fund (Ticker Symbol: IRONX) ANNUAL REPORT September 30, 2013 Ironclad Managed Risk Fund A series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 7 Statement of Operations 8 Statements of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 11 Report of Independent Registered Public Accounting Firm 18 Supplemental Information 19 Expense Example 23 This report and the financial statements contained herein are provided for the general information of the shareholders of the Ironclad Managed Risk Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.IroncladFunds.com Ironclad Investments LLC Total Returns as of September 30, 2013 S&P 500 Index CBOE S&P 500 PutWrite Index Ironclad Managed Risk Fund 1-Year 19.34% 5.24% 3.95% 1-Year Standard Deviation 9.10% 4.26% 2.07% Annualized Since Inception 15.36% 8.64% 8.42% Annualized Standard Deviation 12.54% 9.03% 4.10% Inception date for the Fund is 10/14/2010 and total annual operating expenses of the Fund are 1.25%. The performance data quoted here represents past performance.Past performance is no guarantee of future results.Investment return and principal value will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.To obtain performance information current to the most recent month-end please call (888) 979-IRON (4766). A redemption fee of 2.00% will be imposed on redemptions or exchanges of shares you have owned for 30 days or less.Please see the Prospectus for more information. The CBOE S&P 500 PutWrite Index is an unmanaged index, which systematically sells one-month, at-the-money, put options on the S&P 500 Index collateralized by a portfolio of Treasury Bills.The S&P 500 Index is a broad based unmanaged index of 500 stocks and widely recognized as representative of the equity market in general.These indices are unmanaged, not available for investment and do not reflect expenses, fees or sales charge, which would lower performance. Standard Deviation is a common measure of the volatility of investment returns. Equity markets fluctuate based on price movements.Foreign securities may be more volatile than those of U.S. securities because of unfavorable economic conditions, political developments and changes in the regulatory environment of foreign countries.Many of the risks with respect to foreign investments are more pronounced for investments in developing or emerging market countries. The value of the Fund’s positions in options will fluctuate in response to changes in the values of the assets they track and may be subject to greater fluctuations in value than investments in the underlying assets.The risk involved in selling a put option is that the market value of the underlying security could decrease and the option could be exercised, obligating the seller of the put option to buy the underlying security from the purchaser at an exercise price that is higher than its prevailing market price.The trading of options is a highly specialized activity that entails greater than ordinary investment risks. Fixed-income securities respond to economic developments, particularly interest rate changes and the creditworthiness of individual issuers.Changes in interest rates may cause the value of a security to fluctuate, with lower rated securities more volatile than higher rated securities.Changes to or the withdrawal of a rating may result in the security becoming less liquid or losing value. 1 To our Fellow Shareholders: Overview Over the past three years, IRONX has successfully navigated a market saddled with persistent unemployment, unrest in the Middle East, a devastating tragedy in Japan, a downgrade of the federal government’s credit rating, a European sovereign debt crisis, a divided government and unprecedented levels of monetary stimulus.Despite these external influences, our process of managing risk has led to consistent outcomes: As of September 30, 2013 Total Return Standard Deviation 7.33% 5.33% 7.53% 3.96% YTD 2013 4.72% 1.86% Annualized Since Inception 8.42% 4.10% As investors, we have no control over the direction of the market, but we can exercise some control over the level of risk in our portfolios.Managing risk is the focal point of our investment process at Ironclad.Our process of managing risk drives our returns rather than the arbitrary returns generated by the market. Performance IRONX began its fiscal year amid a modest -7.31% peak-to-trough decline in the S&P 500, which began on September 14, 2012 and ended on November 15, 2012.Over the same period, the CBOE S&P 500 PutWrite Index declined by -4.09% and IRONX declined by -1.72%. Peak-to-Trough Decline S&P 500 Index CBOE S&P 500 PutWrite Index IRONX 9/14/12 – 11/15/12 -7.31% -4.09% -1.72% 2/19/13 – 2/25/13 -2.77% -1.47% -0.75% 4/11/13 – 4/18/13 -3.24% -0.67% -0.91% 5/21/13 – 6/24/13 -5.58% -2.32% -1.27% 8/2/13 – 8/27/13 -4.45% -2.28% -0.63% 9/18/13 – 10/8/13 -3.95% -2.49% -0.99% The potential benefits of our managed risk approach are best illustrated by looking at the frequency of significant declines over the past year. 10/1/12 - 9/30/13 S&P 500 Index CBOE S&P 500 PutWrite Index IRONX Days Losing > -1% 20 6 0 Days Losing > -2% 3 1 0 Average Loss When S&P 500 Loses > -1% -1.51% -0.91% -0.44% Outlook The Federal Reserve recently decided to maintain their unprecedented level of monetary stimulus and “await more evidence that progress will be sustained before adjusting the pace of its purchases.”Equity volatility increased as the yield on 10-year Treasuries spiked in anticipation of a “tapering” of asset purchases.However, the Federal Reserve was concerned that an “announcement of a reduction in asset purchases at this meeting might trigger an additional, unwarranted tightening of financial conditions.” 2 The average daily change for the S&P 500 declined to 0.45% over the 3rd Quarter in 2013, which is the lowest level since 2006.We anticipate an increase in equity volatility, currently at seven-year lows, as the Federal Reserve unwinds its latest iteration of quantitative easing.By focusing on short-dated options, we believe IRONX will be in an excellent position to monetize any increase in volatility as it occurs. We look forward to continuing our role as stewards of your capital. Sincerely, Rudy Aguilera Portfolio Manager The views in this Report were those of the Fund Manager at the time of writing this report and may not reflect the views of the Manager on the date this Report is first published or anytime thereafter.These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. 3 Ironclad Managed Risk Fund FUND PERFORMANCE at September 30, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund, made at its inception, with a similar investment in the CBOE S&P 500 PutWrite Index and the S&P 500® Index.Results include the reinvestment of all dividends and capital gains. The CBOE S&P 500 PutWrite Index is an unmanaged index, which systematically sells one-month, at-the-money, put options on the S&P 500® Index collateralized by a portfolio of Treasury Bills.The S&P 500® Index is an unmanaged index of 500 stocks that is generally representative of the performance of larger companies in the U.S.Please note an investor cannot invest directly in an index. Total Returns as of September, 30 2013 6 Months 1 Year Since Inception (10/14/10) Ironclad Managed Risk Fund 1.83% 3.95% 8.42% CBOE S&P 500 PutWrite Index 1.76% 5.24% 8.64% S&P 500® Index 8.31% 19.34% 15.36% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 979-IRON (4766). Gross and net expense ratio for the Fund is 1.25%, which are the amounts stated in the current prospectus as of the date of this report.The Advisor is obligated to pay all Fund operating expenses (excluding taxes, leverage interest, brokerage commissions, dividend expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization and extraordinary expenses such as litigation). Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on the Fund distributions or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 4 Ironclad Managed Risk Fund SCHEDULE OF INVESTMENTS As of September 30, 2013 Number of Contracts Value PURCHASED OPTIONS CONTRACTS – 0.7% CALL OPTIONS – 0.7% S&P 500 Index Exercise Price: $1,690.00, Expiration Date: October 4, 2013 $ Exercise Price: $1,690.00, Expiration Date: October 19, 2013 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $2,644,556) Principal Amount SHORT-TERM INVESTMENTS – 97.6% UMB Money Market Fiduciary, 0.01%1 United States Treasury Bill, 0.00%, 12/12/2013 SHORT-TERM INVESTMENTS (Cost $299,620,142) TOTAL INVESTMENTS – 98.3% (Cost $302,264,698) Other Assets in Excess of Liabilities – 1.7% TOTAL NET ASSETS –100.0% $ Number of Contracts WRITTEN OPTIONS CONTRACTS – (0.7)% CALL OPTIONS – (0.3)% S&P 500 Index ) Exercise Price: $1,705.00, Expiration Date: October 4, 2013 ) ) Exercise Price: $1,715.00, Expiration Date: October 19, 2013 ) TOTAL CALL OPTIONS (Proceeds $1,121,204) ) PUT OPTIONS – (0.4)% S&P 500 Index ) Exercise Price: $1,660.00, Expiration Date: October 4, 2013 ) ) Exercise Price: $1,625.00, Expiration Date: October 19, 2013 ) ) Exercise Price: $1,630.00, Expiration Date: October 19, 2013 ) TOTAL PUT OPTIONS (Proceeds $943,485) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $2,064,689) $ ) 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 5 Ironclad Managed Risk Fund SUMMARY OF INVESTMENTS As of September 30, 2013 Security Type Percent of Total Net Assets Short-Term Investments 97.6% Purchased Call Options Contracts 0.7% Total Investments 98.3% Other Assets in Excess of Liabilities 1.7% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 6 Ironclad Managed Risk Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2013 Assets: Investments, at value (cost $299,620,142) $ Purchased options contracts, at value (cost $2,644,556) Segregated cash with broker Receivables: Fund shares sold Interest Total assets Liabilities: Written options contracts, at value (proceeds $2,064,689) Payables: Fund shares redeemed Advisory fees Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss - Accumulated net realized gain on puchased options contracts and written options contracts Net unrealized appreciation (depreciation) on: Purchased options contracts ) Written options contracts Net Assets $ Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 7 Ironclad Managed Risk Fund STATEMENT OF OPERATIONS For the Year Ended Ended September 30, 2013 Investment Income: Interest $ Total investment income Expenses: Advisory fees Interest expense Total expenses Net investment loss ) Realized and Unrealized Gain (Loss) from Purchased Options Contracts and Written Options Contracts: Net realized gain on: Purchased options contracts Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Purchased options contracts ) Written options contracts Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain on purchased options contracts and written options contracts Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 8 Ironclad Managed Risk Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended September 30, 2013 For the Year Ended September 30, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on purchased options contracts and written options contracts Net change in unrealized appreciation/depreciation on purchased options contracts and written options contracts ) Net increase in net assets resulting from operations Distributions to Shareholders: From net realized gains ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $
